Citation Nr: 1619129	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an increased initial disability rating for posttraumatic arthritis of the left knee, status-post total knee replacement, rated as 30 percent disabling from April 1, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, rated 10 percent, effective October 30, 2009 (date of claim); and for left knee instability, rated 10 percent, effective July 13, 2010 (date of treatment record).  The Veteran disagreed with the ratings, but not the effective dates assigned for his left knee disability.

In October 2012, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.

In August 2013, the RO issued a rating decision granting an increased rating of 100 percent for the Veteran's posttraumatic arthritis, left knee, status-post total knee replacement, from February 18, 2013, through March 31, 2014, and a 30 percent rating for that disability from April 1, 2014.  The 100 percent rating assigned for the Veteran's left knee disability from February 18, 2013, through March 31, 2014, represents a temporary total convalescent rating following surgical treatment.  That rating is not in dispute and is not at issue herein.  The 30 percent rating assigned for the Veteran's left knee disability from April 1, 2014, replaces the separate ratings previously assigned for his left knee disability prior to February 18, 2013.  

In a January 2015 rating decision, the RO continued the 30 percent rating assigned for the Veteran's service-connected left knee disability.  The Veteran has not expressed satisfaction with the rating that is assigned for the period from April 1, 2014; therefore, this issue remains on appeal.  See AB v. Brown, 6. Vet. App. 35 (1993).

In August 2015, this issue was remanded for further development, to include obtaining outstanding treatment records.  In that decision, higher intial ratings for posttraumatic arthritis, left knee injury with chronic anterior ligament insufficiency, status-post operative, for left knee instability, prior to February 18, 2013, wre denied.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015). 

Finally, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

As of April 1, 2014 the Veteran's residuals of posttraumatic arthritis status-post left total knee replacement (TKR) have not been shown to manifest as chronic residuals of TKR consisting of severe weakness or severe painful motion or impairment approximating such level of severity; extension limited to 45 degrees; impairment of the tibia and fibula; or ankylosis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior as of April 1, 2014 for posttraumatic arthritis, status-post left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a; Code 5055 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As noted in the Introduction, the Veteran has appealed the propriety of the initially assigned rating for his left knee disability from the July 2010 rating decision that awarded service connection for such disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Veteran's statements in support of his claim (to include his testimony at the October 2012 DRO hearing) are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Furthermore, relevant to the remaining issue on appeal in August 2014 and October 2015 the Veteran was provided VA examinations in connection with his rating claim.  Neither the Veteran nor his representative have alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's rating claims and no further examination is necessary.

The Board further finds that there was substantial compliance with the August 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

This matter was remanded in August 2015 so as to obtain outstanding VA and private treatment records from Dr. C.A. in Columbus, Mississippi (dated from March 2013 to the present).  Thereafter, updated VA treatment records and records from Dr. C.A. were obtained.  Further, the Veteran was afforded a VA examination in November 2015.  Accordingly, the Board finds that there has been substantial compliance with the August 2015 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Codes 5256, 5261, or 5262. 

Under Diagnostic Code 5256, knee ankylosis in a favorable angle in full extension, or in slight flexion between zero and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating.  Knee ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Knee ankylosis in extremely unfavorable, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.

Under Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees. A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.

Under Diagnostic Code 5262, malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating, with moderate knee or ankle disability warrants a 20 percent rating, and with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace warrants a 40 percent rating.

As indicated previously, the Veteran was assigned a 100 percent rating for his left knee disability until April 1, 2014, when a 30 percent rating was assigned.  

VA treatment records dated from April 2014 to November 2015 show no specific treatment for left knee disability.

During an August 2014 VA examination, the Veteran complained of increased pain.  He indicated that he has stiffness when he rides in the car after one hour or if he sits for any length of time.  Range of motion revealed flexion to 110 degrees with pain at 110 degrees, and extension to 10 degrees with no objective evidence of painful motion.  The examiner noted that there was some functional loss attributed to less movement than normal, pain on movement, and swelling.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after the three repetitions.  Muscle strength testing was 5/5 for both left knee flexion and extension.  There was no muscle atrophy or ankylosis documented.  Joint stability testing was normal.  The examiner noted that the Veteran's left knee scars were not painful or unstable.  She indicated that the Veteran's left TKR residuals were intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner noted that the Veteran's left knee disability impacted his ability to perform occupational tasks because he has difficulty climbing ladders as well as walking, standing, squatting, bending, and sitting for long periods.

During an October 2015 VA examination, the Veteran complained of continued pain going from sitting to standing, prolonged walking, or any activity.  Range of motion revealed flexion to 118 degrees, and extension to 2 degrees.  There was objective evidence of localized tenderness and pain on palpation.  There was no evidence of crepitus.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after the three repetitions.  Muscle strength testing was 4/5 for both left knee flexion and extension.  The examiner noted that there was a reduction in muscle strength due to the Veteran's left knee disability.  There was no muscle atrophy or ankylosis.  Joint stability testing was normal.  The examiner noted that the Veteran's left knee scars were not painful or unstable.  She indicated that the Veteran's left TKR residuals were intermediate degrees of residual weakness, pain, or limitation of motion.  The examiner noted that the Veteran's left knee disability impacted his ability to perform occupational tasks because he has difficulty with prolonged sitting, standing, and walking for long periods.  The examiner noted that pain, weakness, fatigue, or incoordination would likely mildly to moderately impact the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time.

The Board has first considered whether a 60 percent rating is warranted pursuant to Diagnostic Code 5055.  As discussed, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  The Board finds, however, that the evidence fails to demonstrate severe painful motion.  In this regard, during the August 2014 examination, left knee flexion was to 110 degrees with pain and on October 2015 examination, left knee flexion was to 118 degrees with pain, during both examinations, the Veteran was able to perform three repetitions without additional functional loss or range of motion.  Further, muscle strength testing was 5/5 during the August 2014 examination which is normal strength, and 4/5, which is active movement against some resistance.  Additionally, the left knee has been stable.  Collectively, the objective testing results does not more nearly approximate severe painful motion or weakness.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his left knee disability under Diagnostic Code 5055. 

The Board has also considered whether a rating in excess of 30 percent is warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a.  As noted previously, Diagnostic Code 5256 is applicable when there is evidence of ankylosis of the knee; however, the evidence of record clearly reflects that the Veteran does not suffer from ankylosis of the knee as he has been able to maintain significant motion of the knee during this appeal period.  Further, no ankylosis was found during the August 2014 and October 2015 examinations.  As such, a higher disability rating under Diagnostic Code 5256 is not warranted.  

Additionally, as relevant to Diagnostic Code 5261, in order to warrant a rating in excess of 30 percent, extension must be limited to at least 30 degrees.  In the instant case, there is no evidence that the Veteran's left knee's extension has been limited to 30 degrees (which would warrant a 40 percent disability rating).  Indeed, range of motion testing during this period has revealed that extension is shown to be 10 degrees on August 2014 examination and 2 degrees on October 2015 examination.  Further, there was no pain noted and there was no additional limitations after repetitive motion.  Therefore, the Board finds that a rating in excess of 30 percent for the Veteran's left knee disability pursuant to limitation of extension under Diagnostic Code 5261, is not warranted.  Finally, the record is void of any evidence of tibia and fibula impairment.  Therefore, a higher rating under Diagnostic Code 5262 is not warranted.  

Other considerations

The Board has considered whether any additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected left knee for the relevant time period remaining on appeal; however, the Board finds that his symptomatology has been stable throughout the appeal period decided herein.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, as of April 1, 2014, the Veteran's 30 percent rating for the left knee TKR contemplates the functional limitations caused by the residuals of the TKR.  Specifically, the 30 percent rating reflects the Veteran's pain, restricted motion, and functional limitations, including problems climbing, standing, walking, etc.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, while it has been documented that the Veteran's left knee disability causes functional impairment to include with employability as he has difficulty climbing as well as walking and standing for long periods, the record does not suggest that his service-connected left knee disability has rendered him unemployable.  As such, Rice is inapplicable to this case and need not be further addressed.




In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for higher ratings for his left knee disability.  Therefore, in denying such increased rating, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased initial disability rating for posttraumatic arthritis of the left knee, status-post total knee replacement, rated as 30 percent disabling from April 1, 2014 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


